United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-2997WM
                                   _____________

Delton Corporation, Inc.,           *
                                    *
               Appellant,           * Appeal from the United States
                                    * District Court for the Western
     v.                             * District of Missouri.
                                    *
MCI Telecommunications Corporation, *       [UNPUBLISHED]
                                    *
               Appellee.            *
                            _____________

                            Submitted: February 11, 1999
                                Filed: February 18, 1999
                                 _____________

Before BOWMAN, Chief Judge, and FAGG and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       Delton Corporation, Inc. appeals the district court's dismissal of Delton's claims
for declaratory and injunctive relief from arbitration and to recover state law damages
for breach of contract, fraud, libel, and slander. Having reviewed the record in the
context of the parties' arguments, we find the record supports the district court's
decision. Because the parties' submissions show they are thoroughly familiar with
the issues before the court and no error of law appears in the district court's ruling,
we conclude that an extensive discussion is unnecessary. We thus affirm on the basis
of the district court's decision. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-